An act of the Legislature, approved September 25, 1915, "To regulate the fine and forfeiture fund of Cullman county, and provide for the registration and payment of claims against said fund," (Local Acts of the Legislature of 1915, p. 487), and an act amendatory thereof, approved September 25, 1919 (Local Acts of the Legislature of 1919, p. 55), are attacked as being unconstitutional, for the reason that it violates section 45 of the Constitution of 1901. Section 45, or so much thereof as is pertinent, provides that —
"Each law shall contain but one subject, which shall be clearly expressed in its title."
The act as amended under consideration, dealing with the question at issue, reads as follows:
That "in all criminal cases in which execution has been returned, `No property found,' where the fees have not been paid, and in all such cases after the passage of this act, witnesses before the grand juries and state witnesses in all criminal cases, and fees of the sheriff of Cullman county, the clerk of the circuit court and the county court in and for said county, in criminal cases where the state failed, or fails to convict, or in which defendants have been convicted, and have been proved insolvent by the return of execution, `No property found,' or in cases in which the state enters a nolle prosequi, or where the indictment has been withdrawn and filed, or the prosecution abated by the death of the defendant, shall be paid out of the general fund of said county, as hereinafter provided. Provided that the witness fees shall be seventy-five cents per day and two and one half cents per mile under the provisions of this act."
In dealing with a like question, wherein a local act of Jefferson County was under consideration, in the case of Board of Revenue of Jefferson County v. Kayser, 205 Ala. 289,88 So. 19, the Supreme Court, speaking through Sayre, J., said: *Page 340 
"It has been frequently held that generality and comprehensiveness in the title of an act is no objection to it, so long as such quality is not made a cover for legislation incongruous in itself, and by no fair intendment connected with and cognate to the subject expressed in the title."
We conclude, therefore, that a provision for payment out of the county treasury is connected with and cognate to a provision for the payment and registration of claims against the fine and forfeiture fund of the county, and so hold the act free from the objection argued. The judgment of the circuit court is affirmed.
Affirmed.